PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

On December 16, 1981 the Board of Attorneys Professional Responsibility (Board) filed a complaint with the court alleging two counts of unprofessional conduct against Wallace I. Kalbacken, an attorney licensed to practice law in Wisconsin since June of 1949 and who practices in Mount Horeb. The first count alleged that the respondent failed to timely complete a probate matter for which he had been retained in 1979, despite repeated demands to do so from an heir of the decedent. It was alleged that such conduct violated SCR 20.32(3). The second count alleged that the respondent failed to file a written answer to the grievance as requested by the Board and failed to respond to a certified letter from the Board requesting a written response, in violation of SCR 22.07(2).
We referred the matter to the Hon. W.L. Jackman as referee, pursuant to SCR 21.09 (4). On June 15, 1982, the parties entered into a stipulation of facts to be submitted to the referee in lieu of a hearing. In that stipulation the respondent admitted to the allegations of unprofessional conduct and alleged that the estate matter *762had been completed by substituted counsel and that the respondent had either paid or made arrangements to pay all expenses and losses incurred by the heirs of the decedent as the result of his failure to timely complete the matter.
The referee filed his report and recommendation with the court on June 25, 1982, in which he made findings consistent with the stipulation, including the fact that the respondent has paid the expense and loss caused by his failure to timely close the estate matter. The referee concluded that the respondent’s conduct violated SCR 20.32(3) and 22.07 (2), and he noted that the respondent has not been the subject of any prior disciplinary action and that he has enjoyed a good reputation among the local bar. The referee recommended that the respondent receive a private reprimand and be required to pay the costs of the proceeding. Because an attorney disciplinary proceeding becomes a matter of public record upon the filing of a complaint with the court, discipline imposed by the court becomes a matter of public record. SCR 22.24. Although we have had occasion to remand a disciplinary proceeding to the Board for the imposition of a private reprimand, we find no basis to do so in this case. Here the respondent not only neglected a probate matter, but he failed to respond to two inquiries from the disciplinary authorities investigating the matter. We therefore adopt the findings and conclusions of the referee but modify the recommendation for discipline.
It is ordered that Wallace I. Kalbacken is publicly reprimanded for unprofessional conduct.
It is further ordered that Wallace I. Kalbacken pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding in the amount of $558.10, provided that if the costs are not paid within 60 days of the date of this order, the license of Wallace I. Kalbacken to practice law in Wisconsin shall be suspended forthwith.